Citation Nr: 1718189	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  11-01 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial compensable evaluation for residuals of a nasal cavity injury from October 1, 2009 to July 11, 2014; and for a rating in excess of 10 percent from July 12, 2014 to the present.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse




ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from September 1979 to September 2009; he retired after 30 years of service as a Sergeant Major.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In August 2015, the Board denied an increased rating for chronic vasomotor rhinitis across the entire appeal period. The Veteran then appealed the August 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court). 

In an August 2016 Joint Motion for Partial Remand (JMPR), the Court vacated that portion of the August 2015 Board decision that denied entitlement to an increased disability rating for chronic vasomotor rhinitis and remanded the appeal to the Board.  The Board remanded the claim in December 2016

In July 2012, the Veteran and his wife testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the JMPR, the Court ordered the Board to consider other applicable rating criteria in the evaluation of the Veteran's nasal residual disability.  Although the Board evaluated the Veteran under 38 C.F.R. § 4.97, Code 6522, the Court determined that VA should have also considered Codes 6510 and 6512. 

Other directives based on the JMPR and later obtained evidence are detailed below and the case is REMANDED for the following action:

1. Schedule the Veteran for examinations with appropriately-qualified physicians to determine the extent of residual disability associated with a service-connected nasal injury.  

*The examiners should describe, in addition to present rhinitis, what symptoms and disablement are present as a residual of nasal injury experienced in active service.  Specifically, the following should be considered and addressed:

*Does the Veteran have GERD as a residual from his in-service nasal injury?  

*Does the Veteran have neurological impairment in the head/face as a residual from his in-service nasal injury?

*Does the Veteran have headaches as a residual from his in-service nasal injury?

*Does the Veteran have sleep apnea as a residual from his in-service nasal injury?

*Does the Veteran have a throat disability, manifesting in the form of chronic and/or recurrent soreness, as a residual from his in-service nasal injury?

*The examiner should expressly note as to if the symptomatology associated with the nasal injury as currently documented (headache, crusting, rhinitis, and nose bleeds) in any way cause, or aggravate beyond the natural progress of the disease process, the above-noted conditions and, in so doing, are themselves part and parcel of the residual disability picture associated with service-connected nasal injury.  

*The examiner should review the records obtained since the affording of the last VA examination in 2014 and MUST EXPRESSLY STATE if sinusitis is part and parcel of the service-connected residual disability picture.  

ALL RESIDUALS ASSOCIATED WITH THE SERVICE-CONNECTED NASAL INJURY SHOULD BE EXPRESSLY LISTED AND THE REASONING FOR THEIR INCLUSION AS A RESIDUAL SHOULD BE EXPRESSLY DISCUSSED.  FURTHER, SHOULD ANY OF THE UPPER RESPIRATORY OR NEUROLOGICAL ISSUES NOTED IN 2012 AS POTENTIALLY BEING ASSOCIATED WITH THE NASAL INJURY/RHINITIS DISABILITY PICTURE NOT BE A RESIDUAL OF THE SERVICE-CONNECTED INJURY, A REASONING AS TO WHY SHOULD ALSO BE INCLUDED IN THE NARRATIVE PORTION OF THE EXAMINATION REPORT.  

2.  Following the above-directed development, re-adjudicate the Veteran's claim for an increase.  All relevant symptoms and diagnoses associated with the service-connected residual disability picture must be properly considered on a de novo basis.  Should the resolution of the appeal remain less than fully favorable, issue an appropriate supplemental statement of the case (SSOC) and forward the claims to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




